Citation Nr: 0725477	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The Board notes that the veteran's claim for hearing loss was 
previously denied in a March 2000 rating decision; however, 
the RO reopened the claim in December 2004.  In light of the 
RO's actions and the favorable disposition of this appeal, 
the Board will consider the veteran's claimed hearing loss as 
a direct claim for service connection as reflected on the 
title page of this decision.   

The record reflects that an informal conference was held 
before the DRO in July 2005.  At that time, the veteran 
withdrew his claim for tinnitus.  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

Based on a June 2007 motion, this appeal has been advanced on 
the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Resolving all benefit of the doubt in favor of the 
veteran, the Board finds that the competent medical evidence 
of record shows that the veteran's current hearing loss is 
related to his active military service.

3.  The competent medical evidence of record reveals that the 
veteran's currently diagnosed PTSD has been linked to his 
claimed in-service stressor events; however, the veteran's 
claimed stressor events have not been sufficiently 
corroborated by credible supporting evidence.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).

2.  Hearing loss was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In September 2004 correspondence, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connection and described the type of information and 
evidence that the veteran should submit in support of his 
claims.  The RO also asked the veteran to send to VA any 
evidence in his possession that pertained to his claims.  The 
RO further informed the veteran of the type of evidence that 
VA was responsible for obtaining and would make reasonable 
efforts to obtain on his behalf.  Moreover, the RO advised 
the veteran regarding what the evidence must show to 
establish entitlement to an increased evaluation for a 
service-connected disability. 

The Board notes that the September 2004 VCAA notice letter 
did not address the element of effective date with respect to 
the veteran's claims and the veteran was not advised of such 
element prior to the initial denials of his claims.  
Nonetheless, such notice defect constitutes harmless error in 
this case.  The veteran's hearing loss claim is being granted 
for reasons explained in greater detail below.  Thus, any 
notice defect with respect to the element of effective date 
will be addressed by the RO when effectuating benefits.  In 
regard to PTSD, the claim is being denied for reasons 
explained below and, consequently, no effective date will be 
assigned.   

The Board further observes that the RO provided the veteran 
with a copy of the December 2004 rating decision, the August 
2005 Statement of the Case (SOC), and the June 2007 
Supplemental Statement of the Case, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
Moreover, the RO sent follow-up duty to assist letters in 
October 2004 and May 2005.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
scheduled the veteran's July 2005 DRO informal conference and 
the June 2007 Travel Board hearing.  The RO also afforded the 
veteran with medical examinations and nexus opinions with 
respect to his claims in November 2004 (audio) and May 2005 
(PTSD).  The Board further notes that the veteran's service 
medical records, partial service personnel records, VA 
treatment records from February 2001 to March 2001, private 
treatment records and related correspondence from November 
1999 to February 2007, letters written by the veteran during 
service, and written statements from the veteran and his wife 
are of record.  

Moreover, the record reflects that the veteran's service 
personnel records are not complete as most of the personnel 
records are fire-related.  The Board notes that the RO 
submitted multiple requests to the U.S. Army and Joint 
Services Records Research Center (JSRRC) during the course of 
this appeal in an attempt to verify the veteran's claimed 
stressor events; however, the JSRRC Coordinator submitted a 
formal finding on a lack of information required to verify 
stressors in connection to the PTSD claim in a June 2007 
memorandum.  Indeed, the JSRRC Coordinator had determined the 
following: the information required to verify the stressful 
events described by the veteran was insufficient to send to 
the JSRRC, all procedures to obtain this information have 
been properly followed and all efforts to obtain the needed 
information have been exhausted, and the record showed no 
evidence that the reported stressors were verifiable.  In 
consideration of the foregoing, the Board finds that any 
further attempts to verify the veteran's stressor events 
would be futile at this time.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


III.	Service Connection for PTSD

Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2006) sets forth the 
three elements required to establish service connection for 
PTSD.  In order for service connection to be awarded for 
PTSD, the record must show:  (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2006).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Analysis

The competent medical evidence of record shows that a current 
diagnosis of PTSD has been linked to claimed World War II 
stressor events by competent medical opinion.  Indeed, the 
May 2005 VA PTSD examiner noted an Axis I diagnosis of PTSD, 
"chronic, combat related, severe."  The examiner explained 
that the veteran described at least one and possibly two 
incidents that were traumatic for him during his World War II 
service, despite the fact that he was not in direct combat 
and which he still has PTSD as a result of.  At the May 2005 
PTSD examination, the veteran reported that he was indirectly 
responsible for the death of an Indian woman who wandered 
into the area where ammunition was being detonated and 
witnessed a man who was killed in a truck accident that 
occurred in Burma as his stressor events.  These are the only 
two stressor events that were linked to the veteran's PTSD.    

The Board notes that the veteran does not contend and the 
evidence does not show that he engaged in combat with the 
enemy during his World War II service.  Indeed, the veteran 
is not in receipt of any awards or decorations indicative of 
participation in combat.  Thus, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  

A review of the evidence of record, however, reveals that the 
veteran's claimed stressor events have not been independently 
corroborated by credible supporting evidence.  The Board 
notes that the veteran's letters to home dated in March and 
April of 1945 make no mention of the death of an Indian woman 
or the veteran witnessing the death of a man killed in a 
truck accident.  Available service personnel records are also 
absent of any such references.  The record further reflects 
that the RO requested that the morning reports be searched 
for any reference to the veteran's report of the death of a 
soldier in a motor vehicular accident; however, attempts to 
obtain such reports have been futile.  Moreover, the JSRRC 
Coordinator noted that the record contain no evidence of 
reported stressors that were verifiable.    

As the veteran's claimed stressors have not been verified, 
the preponderance of the evidence weighs against the claim 
and service connection for PTSD is not warranted.          

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.	Service Connection for Hearing Loss

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Analysis 

The veteran contends that he suffered acoustic trauma due to 
military noise exposure during his World War II service.  
Specifically, the veteran asserts that he was responsible for 
overseeing the detonation of unusable and highly explosive 
shells as a part of his duties as a noncommissioned officer 
while stationed in the CBI theater during World War II and 
that such exposure caused his current hearing loss.  

The Board notes that the competent medical evidence clearly 
shows that the veteran currently suffers from bilateral 
hearing loss.  At the November 2004 VA audiological 
examination, audiometric results showed pure tone thresholds 
(in decibels) of 50 at 500 Hz, 50 at 1000 Hz, 50 at 2000 Hz, 
60 at 3000 Hz, and 60 at 4000 Hz for the right ear and 50 at 
500 Hz, 50 at 1000 Hz, 55 at 2000 Hz, 65 at 3000 Hz, 65 at 
4000 Hz for the left ear.  The veteran's speech recognition 
scores were 96 percent for the right ear and 92 percent for 
the left ear.  Thus, the severity of hearing loss in the 
right and left ears meets the threshold levels of a hearing 
impairment as defined by VA regulation.  38 C.F.R. § 3.385 
(2006).  The Board additionally observes that the November 
2004 VA audiologist diagnosed the veteran with moderate 
sensorineural hearing loss bilaterally and private medical 
correspondence dated in November 1999 and April 2005 
reference the veteran's treatment for hearing loss.

In regard to service, the Board notes that the veteran's 
service medical records show hearing was within normal limits 
for both ears and include no notations regarding any 
complaints or findings of hearing loss in service.  Indeed, 
the veteran reported at the June 2007 Board hearing that he 
first became aware of his hearing loss in 1958 or 1959, 
approximately 13 years after service.  

In regard to the veteran's claim that he suffered acoustic 
trauma due to military noise exposure, the Board notes that 
the veteran's DD Form 214 confirms that he served as a 
noncommissioned officer in the CBI theater and was assigned 
to the 610th Ord. Ammunition Company.  While there is no 
specific evidence of record to corroborate the veteran's 
assertion that he oversaw the detonation of shells as a part 
of his military duties, the separation qualification record 
notes that the veteran was the chief clerk in charge of the 
ammunition depot.  Thus, the Board finds the veteran's 
account of having been exposed to the loud noise of 
explosions credible as it is consistent with the 
circumstances of his service.  Therefore, it is likely that 
the veteran was exposed to the noise of explosions during his 
military service.    

Furthermore, there is both favorable and unfavorable evidence 
of record regarding the question of whether the veteran's 
current hearing loss is related to service. 

In support of the veteran's claim, the veteran's private 
otologist (J.D.M., M.D.) referenced the veteran's past 
history of exposure to explosives while in the Army and 
explained that the veteran's audiogram was consistent with 
his history of previous extensive noise exposure in November 
1999 correspondence.  The veteran's private physician 
(D.J.G., M.D.) also noted in April 2005 correspondence that 
the veteran's hearing problems seem to be related to his 
armed service experience in World War II and referenced the 
Dr. J.D.M's opinion that hearing loss was due to the loud 
noise exposure that the veteran endured while serving in 
World War II.  The Board further observes that the veteran 
reported at the June 2007 Board hearing that he had not 
experienced significant noise exposure since service.        

Conversely, the November 2004 VA ear disease examiner 
reviewed the claims file and concluded that the veteran's 
present hearing loss was not as likely as not related to the 
noise exposure he had while on active duty even though the 
veteran did have a significant amount of noise exposure with 
the history of not being aware of a hearing loss until about 
1960.  The Board additionally observes that the November 2004 
VA audiologist referenced the veteran's history of in-service 
and post service noise exposure and concluded that it was not 
possible to delineate the etiology of the veteran's hearing 
loss.  The audiologist explained that although it was 
possible that the veteran's hearing loss was incurred in the 
service, the ratio of possibility was so difficult that to 
determine that would only be speculative.   

After careful review of the evidence to include the 
aforementioned medical opinions, the Board finds that there 
is an approximate balance of positive and negative evidence 
as to the material issue of whether the veteran's current 
hearing loss is related to military noise exposure.  As such, 
the Board resolves any reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  
3.102 (2006).  

In conclusion, the Board finds that the elements for service 
connection have been approximated and service connection for 
hearing loss is warranted.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


